Case 5:19-cv-00335-VBF-GJS Document 23 Filed 06/17/20 Page 1 of 3 Page ID #:101


 1
 2
 3
 4
 5
 6
 7
 8
                             UNITED STATES DISTRICT COURT
 9
                            CENTRAL DISTRICT OF CALIFORNIA
10
11
        DANIEL TREGLIA,                             Case No. 5:19-cv-00335-VBF (GJS)
12
                     Plaintiff,
13                                                  ORDER DISMISSING ACTION
               v.                                   WITHOUT PREJUDICE
14
        JOHN MCMAHON, et al.,
15
                     Defendants.
16
17
18          On February 21, 2019, Plaintiff filed a pro se complaint under 42 U.S.C. §
19    1983. [Dkt. 1]. On April 7, 2020, United States Magistrate Judge Gail J. Standish
20    issued an “Initial Order in Civil Rights Cases” informing Plaintiff of his obligations
21    in prosecuting his civil rights case in this Court.
22           On April 28, 2020, the copy of the April 7 Order served upon Plaintiff at his
23    docket address of record (the Richard J. Donovan Correctional Facility) was
24    returned by the U.S. Postal Service to the Clerk’s Office as undeliverable, with a
25    notation “Return to Sender.” [Dkt. 20]. As a result, on May 1, 2020, Magistrate
26    Judge Standish issued a second Order, in which she directed Plaintiff to show cause,
27    by no later than May 8, 2020, why he had failed to comply with Local Rule 41-6
28    (discussed below) or, alternatively, providing that he could simply comply with
Case 5:19-cv-00335-VBF-GJS Document 23 Filed 06/17/20 Page 2 of 3 Page ID #:102


 1    Local Rule 41-6 by that date. [Dkt. 21, “OSC”.] The OSC specifically warned
 2    Plaintiff as follows:
 3                 Plaintiff is cautioned that the failure to comply with
                   this Order To Show Cause will result in a
 4                 recommendation that this action be dismissed
                   pursuant to Rule 41(b) of the Federal Rules of Civil
 5                 Procedure and/or Local Rule 41-6 for want of
 6                 prosecution.

 7    [OSC at 2; emphasis in original.] May 8, 2020 has come and gone, and Plaintiff has

 8    neither responded to the OSC nor complied with Local Rule 41-6. The OSC was

 9    further returned to the Court as undeliverable on May 12, 2020. [Dkt. 22.]

10          Local Rule 41-6 provides that:
                   A party proceeding pro se shall keep the Court and
11                 opposing parties apprised of such party’s current address
12                 and telephone number, if any, and e-mail address, if any.
                   If mail directed by the Clerk to a pro se plaintiff’s
13                 address of record is returned undelivered by the Postal
                   Service, and if, within fifteen (15) days of the service
14                 date, such plaintiff fails to notify, in writing, the Court
15                 and opposing parties of said plaintiff’s current address,
                   the Court may dismiss the action with or without
16                 prejudice for want of prosecution.
17          It has been more than 15 days since the April 7 Order was served on Plaintiff

18    at his docket address of record, which the Court now knows no longer is a viable

19    address. To date, Plaintiff has failed to comply with the Local Rule 41-6

20    requirement that he submit a Notice of Change of Address for filing when his

21    address changed. Given Plaintiff’s failure to provide the Court with a current

22    address or other means of contacting him, the Court has no means of communicating

23    with him, given that he has not provided the Court with a telephone number or email

24    address or otherwise contacted the Court. Given Plaintiff’s failure to keep the Court

25    apprized of his whereabouts, the Court assumes that he no longer wishes to pursue

26    this case and that this action may be dismissed. Thus, Local Rule 41-6 on its own

27    supports the dismissal of this action for want of prosecution.

28    ///

                                                 2
Case 5:19-cv-00335-VBF-GJS Document 23 Filed 06/17/20 Page 3 of 3 Page ID #:103


 1          Accordingly, for the foregoing reasons, IT IS ORDERED that this case is
 2    dismissed without prejudice, pursuant to Local Rule 41-6, for lack of prosecution.
 3        IT IS SO ORDERED.
 4
 5    Dated: June 17, 2020                  _______________________________
 6
                                               VALERIE BAKER FAIRBANK
 7                                             SENIOR U.S. DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               3
